Exhibit 10.1

NINTH AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT AGREEMENT


This Ninth Amendment to Amended and Restated Revolving Credit Agreement (herein,
the “Amendment”) is entered into as of June 23, 2015, by and among World
Acceptance Corporation, a South Carolina corporation (the “Borrower”), Wells
Fargo Bank, National Association together with the other financial institutions
a party hereto (the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent and Collateral Agent for the Lenders (the “Administrative
Agent”).
PRELIMINARY STATEMENTS
A.The Borrower, the Lenders, and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of September
17, 2010, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
B.    The Borrower has requested that the Lenders agree to make certain
amendments to the Credit Agreement, and the Lenders are willing to do so under
the terms and conditions set forth in this Amendment.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
SECTION 1.    AMENDMENTS.
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1.    Section 1.1 of the Credit Agreement (The Credit) shall be amended and
restated as follows:
Section 1.1    The Credit. Subject to the terms and conditions hereof, the
Lenders agree to extend a revolving credit (the “Revolving Credit”) to the
Borrower in an aggregate principal amount at any one time outstanding not to
exceed the lesser of (A) the Commitments and (B) the Available Borrowing Base as
then determined and computed, which may be availed of by the Borrower in its
discretion from time to time, be repaid and used again, to but not including the
Termination Date. The Revolving Credit, subject to all of the terms and
conditions hereof, may be utilized by the Borrower in the form of Loans, all as
more fully hereinafter set forth. The maximum amount of the Revolving Credit
that a Lender agrees to extend to the Borrower shall be the aggregate amount of
its Commitment (subject to any reductions thereof pursuant to the terms hereof).
The obligations of the Lenders hereunder are several and not joint, and no
Lender shall under any circumstances be obligated to extend credit hereunder in
excess of its Commitment. Each Borrowing of Loans shall be made ratably from the
Lenders in proportion to their respective Commitments. Administrative Agent has
the right at any time, and from time to time, in its Permitted Discretion (but
without any obligation), to set aside reasonable reserves against the Available
Borrowing Base in such amounts as it may deem appropriate in its Permitted
Discretion, including, without limitation, reserves with respect to Regulatory
Events or any increased operational, legal or regulatory risk of the Borrower
and its Subsidiaries.
1.2.    Section 3.1 of the Credit Agreement (Commitment Fee) shall be amended
and restated as follows:
Section 3.1    Commitment Fee. The Borrower shall pay to the Administrative
Agent for the ratable account of the Lenders a commitment fee at




--------------------------------------------------------------------------------



the rate of 0.50% per annum, in each case computed on the basis of a year of 360
days and the actual number of days elapsed on the average daily unused portion
of the maximum amount of the Commitments hereunder. Such commitment fee is
payable in arrears on the first (1st) day of each calendar month and on the
Termination Date, unless the Commitments are terminated in whole on an earlier
date, in which event the fees for the period to the date of such termination in
whole shall be paid on the date of such termination.
1.3.    The following definitions in Section 5.1 of the Credit Agreement
(Definitions) shall be amended and restated as follows:
“Applicable Margin” means 4.0% per annum.


“Commitment" means, as to any Lender, the obligation of such Lender to make
Loans under the Revolving Credit in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1 attached hereto and made a part hereof, as such Commitments may
be reduced or modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 2.9 hereof). The Borrower and the
Lenders acknowledge and agree that the Commitments of the Lenders aggregate (a)
$600,000,000 commencing June 23, 2015 and continuing through and including March
30, 2016, (b) $500,000,000 commencing March 31, 2016 and continuing through and
including March 30, 2017 and (c) $400,000,000 commencing March 31, 2017 and
thereafter (subject in each case to any reductions of the Commitments pursuant
to Section 2.9).


“Termination Date” means June 15, 2017, or such earlier date on which the
Commitments are terminated in whole pursuant to Sections 2.9, 9.3 or 9.4 hereof.


1.4.    The following new clause (h) is added to the definition of “Eligible
Finance Receivables” contained in Section 5.1 of the Credit Agreement
(Definitions):
(h)    in addition to the above requirements contained in this definition, is
otherwise acceptable to the Administrative Agent in its Permitted Discretion for
inclusion in the determination of the Borrowing Base.
1.5.    The following new definitions are added to Section 5.1 of the Credit
Agreement (Definitions):
“Governmental Authority” means any federal, state, municipal, national, local or
other governmental department, court, commission, board, bureau, agency or
instrumentality or political subdivision thereof, including without limitation,
any attorney general or agency related thereto, the Consumer Financial
Protection Bureau, or any entity or officer exercising executive, legislative or
judicial, regulatory or administrative functions of or pertaining to any
government or any court, in each case, whether of the United States or a state,
territory or possession thereof, a foreign sovereign entity or country or
jurisdiction or the District of Columbia.
“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of the Borrower and its Subsidiaries taken as a whole, (b) a
material impairment of the Borrower’s and its Subsidiaries’ ability to perform
their obligations under the this Agreement or other Loan Documents to which they
are parties or of Administrative Agent’s ability to enforce the Obligations or
realize upon the Collateral taken as a whole, or (c) a material impairment of
the



-2-



--------------------------------------------------------------------------------



enforceability or priority of Administrative Agent’s Liens with respect to the
Collateral as a result of an action or failure to act on the part of the
Borrower and its Subsidiaries taken as a whole.
“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment.
“Regulatory Event” mean: either a (x) a “Level One Regulatory Event”, which
shall comprise the formal commencement by written notice by any federal or state
Governmental Authority of any inquiry, investigation, legal action or similar
proceeding against any of the Borrower or its Subsidiaries challenging its
authority to originate, hold, own, service, collect or enforce Finance
Receivables generally or any category or group of Finance Receivables that is
material to the business of such Borrower or such Subsidiary, or otherwise
alleging any material non-compliance by any of the Borrower or its Subsidiaries
with any applicable laws related to originating, holding, collecting, servicing
or enforcing Finance Receivables generally or any category or group of Finance
Receivables that is material to the business of such Borrower or such Subsidiary
(which shall include, without limitation, the issuance of a civil investigative
demand by the Consumer Financial Protection Bureau that meets the criteria set
forth above), which inquiry, investigation, legal action or proceeding is not
released or terminated in a manner reasonably acceptable to the Administrative
Agent within thirty (30) calendar days of commencement thereof; or (y) a “Level
Two Regulatory Event”, which shall comprise the issuance or entering of any
stay, order, judgment, cease and desist order, injunction, temporary restraining
order, or other judicial or non-judicial sanction (other than the imposition of
a monetary fine), order or ruling against any of the Borrower or its
Subsidiaries related in any way to the originating, holding, pledging,
collecting, servicing or enforcing of Finance Receivables generally or any
category or group of Finance Receivables that is material to the business of the
Borrower or such Subsidiary.
1.6.    Section 8.4(c) of the Credit Agreement (Compliance with Laws) shall be
amended and restated as follows:
(c)    Notices. The Borrower shall promptly notify the Administrative Agent of
(i) any enforcement action or investigation instituted or, to Borrower’s or any
Subsidiary’s knowledge, threatened, against Borrower or any of its Subsidiaries
by any Governmental Authority, including without limitation any proceeding or
action to be commenced by the filing of a stipulation and consent; (ii) receipt
by Borrower or any of its Subsidiaries of an “Early Warning Notice,” “Notice and
Opportunity to Respond and Advise” or “Civil Investigative Demand” from the
Consumer Financial Protection Bureau or similar notice or request from any other
Governmental Authority and (iii) without duplication, the occurrence of any
Regulatory Event.
1.7.    Section 8.10(a) of the Credit Agreement (Limitations on Indebtedness)
shall be amended and restated as follows:
(a)    The aggregate unpaid principal amount of Total Debt, on a consolidated
basis, to exceed 275% of Consolidated Adjusted Net Worth.
1.8.    Section 8.21 of the Credit Agreement (Restricted (Dividend) Payments)
shall be amended and restated as follows:



-3-



--------------------------------------------------------------------------------



Section 8.21    Restricted (Dividend) Payments. The Borrower shall not, nor
shall it permit any Subsidiary to, declare or pay any dividends on or make any
other distributions in respect of any class or series of its capital stock or
other equity interests (other than dividends payable solely in additional
capital stock issued by the Borrower) or purchase any class or series of its
capital stock or other equity; provided, however, that the foregoing shall not
operate to prevent (a) the making of dividends or distributions by any
Subsidiary to the Borrower or to any other Subsidiary, (b) other dividends and
distributions made with the prior written consent of the Required Lenders and
(c) the Borrower making purchases of any class or series of its capital stock or
other equity with the prior written consent of the Required Lenders.
1.9.    The following new clause (t) is added to Section 9.1 of the Credit
Agreement (Events of Default):
(t)    The occurrence of a Level Two Regulatory Event which (A) remains
unvacated, undischarged, unbonded or unstayed by appeal or otherwise for a
period of 60 days from the date of its entry and (B) is reasonably likely to
cause a Material Adverse Change.
1.10.    Schedule 1.1 of the Credit Agreement (Commitments) shall be amended and
restated in its entirety to read as set forth on Schedule 1.1 attached hereto
and made a part hereof.
SECTION 2.    CONDITIONS PRECEDENT.
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):
2.1.    The Borrower and the Lenders, shall have executed and delivered this
Amendment to the Administrative Agent.
2.2.    The Restricted Subsidiaries parties to the Subsidiary Guaranty Agreement
shall have executed and delivered to the Administrative Agent their consent to
this Amendment in the form set forth below.
2.3.    The Borrower shall have paid to Administrative Agent the non-refundable
fee in the amount and for the account of the Lenders as set forth on Schedule A
attached hereto, which fees shall be fully earned by such Lenders upon the
effectiveness of this Amendment.
2.4.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
SECTION 3.    REPRESENTATIONS.
In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, (a) the representations and
warranties set forth in Section 6 of the Credit Agreement and in the other Loan
Documents are and shall be and remain true and correct (except that the
representations contained in Section 6.6 shall be deemed to refer to the most
recent financial statements of the Borrower delivered to the Agent) and (b) the
Borrower and the Guarantors are in compliance with the terms and conditions of
the Credit Agreement and the other Loan Documents and no Default or Event of
Default exists or shall result after giving effect to this Amendment.
SECTION 4.    MISCELLANEOUS.
4.1.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,



-4-



--------------------------------------------------------------------------------



the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
4.2.    The Borrower heretofore executed and delivered, among other things, the
Company Security Agreement and hereby acknowledges and agrees that the security
interests and liens created and provided for therein secure the payment and
performance of the Obligations under the Credit Agreement as amended hereby,
which are entitled to all of the benefits and privileges set forth therein.
Without limiting the foregoing, the Borrower acknowledges that the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Company Security Agreement shall be deemed amended to include all “Obligations”
as defined in the Credit Agreement as amended hereby.
4.3.    The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment and the other instruments
and documents to be executed and delivered in connection herewith, including the
fees and expenses of counsel for the Administrative Agent.
4.4.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of a
Portable Document Format File (also known as an “PDF” file) shall be effective
as delivery of a manually executed counterpart hereof. This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Illinois (without regard to principles of conflicts of laws).
[SIGNATURE PAGE TO FOLLOW]



-5-



--------------------------------------------------------------------------------





This Amendment is entered into as of the date and year first above written.
 
WORLD ACCEPTANCE CORPORATION
 
By
/s/ A. Alexander McLean III    


 
A. Alexander McLean III, Chief Executive Officer



Accepted and agreed to:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Administrative Agent and Collateral Agent
 
By
/s/ William M. Laird
 
William M. Laird, Senior Vice President





 
BANK OF AMERICA, N.A.
 
By
/s/ Bruce Jenks


 
Name: Bruce Jenks
Title: Vice President


 
 
 
BANK OF MONTREAL
 
By
/s/ Michael S. Cameli


 
Name: Michael S. Cameli
Title: Director
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION
 
By
/s/ Beverly Abrahams


 
Name: Beverly Abrahams
Title: Senior Vice President
 
 
 
Texas CAPITAL BANK, NATIONAL ASSOCIATION
 
By
/s/ Stephanie Bowman


 
Name: Stephanie Bowman
Title: Senior Vice President
 
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
By
/s/ Micah Dickey


 
Name: Micah Dickey
Title: Vice President






-6-



--------------------------------------------------------------------------------





Acknowledgment and Consent
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement. Each of the undersigned hereby acknowledges and
consents to the Ninth Amendment to Amended and Restated Revolving Credit
Agreement set forth above and confirms that the Loan Documents executed by it,
and all of its obligations thereunder, remain in full force and effect, and that
the security interests and liens created and provided for therein continue to
secure the payment and performance of the Obligations of the Borrower under the
Credit Agreement after giving effect to the Amendment.
[Signature Page to Acknowledgment and Consent to Follow]



-7-



--------------------------------------------------------------------------------





Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Ninth Amendment to Amended and Restated Revolving Credit Agreement set
forth above.
Dated as of June 23, 2015.


 
 
World Acceptance Corporation of Alabama
 
World Acceptance Corporation of Missouri
 
World Finance Corporation of Georgia
 
World Finance Corporation of Louisiana


 
World Acceptance Corporation of Oklahoma, Inc.
 
World Finance Company of South Carolina, LLC
 
World Finance Corporation of Tennessee
 
WFC of South Carolina, Inc.
 
World Finance Corporation of Illinois
 
World Finance Corporation of New Mexico
 
World Finance Company of Kentucky LLC
 
World Finance Corporation of Colorado
 
World Finance Corporation of Wisconsin
 
WFC Services, Inc.
 
World Finance Corporation of Texas
 
World Finance Company of Indiana, LLC


 
World Finance Company of Mississippi, LLC


 
World Finance Company of Idaho, LLC



 
By
/s/ A. Alexander McLean III


 
A. Alexander McLean III, its Chief Executive Officer
 
WFC Limited Partnership
 
 
 
By WFC of South Carolina, Inc.,
 
as sole general partner
 
By
/s/ A. Alexander McLean III


 
A. Alexander McLean III, its Chief Executive Officer








-8-



--------------------------------------------------------------------------------



Schedule 1.1


Commitments


June 23, 2015 continuing through and including March 30, 2016


Name of Lender
Commitments
Commitment Percentage
Wells Fargo Bank, National Association
$200,000,000
33.33%
Bank of Montreal
$130,000,000
21.67%
Bank of America, N.A.
$155,000,000
25.83%
Capital One, National Association
$45,000,000
7.50%
Texas Capital Bank, National Association
$30,000,000
5.00%
First Tennessee Bank National Association
$40,000,000
6.67%
Total
$600,000,000
 



March 31, 2016 continuing through and including March 30, 2017


Name of Lender
Commitments
Commitment Percentage
Wells Fargo Bank, National Association
$165,000,000
33.00%
Bank of Montreal
$105,000,000
21.00%
Bank of America, N.A.
$130,000,000
26.00%
Capital One, National Association
$40,000,000
8.00%
Texas Capital Bank, National Association
$25,000,000
5.00%
First Tennessee Bank National Association
$35,000,000
7.00%
Total
$500,000,000
 





March 31, 2017 and thereafter


Name of Lender
Commitments
Commitment Percentage
Wells Fargo Bank, National Association
$130,000,000
32.50%
Bank of Montreal
$85,000,000
21.25%
Bank of America, N.A.
$105,000,000
26.25%
Capital One, National Association
$30,000,000
7.50%
Texas Capital Bank, National Association
$20,000,000
5.00%
First Tennessee Bank National Association
$30,000,000
7.50%
Total
$400,000,000
 








-9-

